Citation Nr: 0015676	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-17 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a depressive, 
dissociative, undifferentiated somatoform and mood disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbothoracic spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for lower right 
extremity shin splints, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for lower left 
extremity shin splints, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for residuals of a 
right index finger (major) laceration injury, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection as 
follows:  a depressive, dissociative, undifferentiated 
somatoform and mood disorder, evaluated as 50 percent 
disabling; degenerative disc disease of the lumbothoracic 
spine, evaluated as 10 percent disabling, and; bilateral 
plantar fasciitis, lower right extremity shin splints, lower 
left extremity shin splints and residuals of a right index 
finger (major) laceration injury, each evaluated as 
noncompensably disabling.

During the pendency of this appeal, the RO increased the 
ratings for several of the veteran's service-connected 
disorders as follows: degenerative disc disease of the 
lumbothoracic spine increased to a 20 percent rating, and 
bilateral plantar fasciitis, lower right extremity shin 
splints and lower left extremity shin splints each increased 
to a 10 percent rating.

REMAND

The veteran asserts that he is entitled to higher evaluations 
for his service-connected depressive, dissociative, 
undifferentiated somatoform and mood disorder, degenerative 
disc disease of the lumbothoracic spine, bilateral plantar 
fasciitis, lower right extremity shin splints, lower left 
extremity shin splints and residuals of a right index finger 
(major) laceration injury.  He contends that his current 
symptomatology for each of these disorders is more severe 
than is contemplated by their currently assigned disability 
ratings.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also finds that additional RO 
action is required to comply with the VA duty to assist prior 
to further Board review of the veteran's claim.

The Board notes that in a June 1998 written statement (VA 
Form 21-4138) the veteran informed the RO that he was 
receiving 100 percent Social Security disability benefits 
apparently related to his service-connected disorders.  The 
Board determines that records pertaining to the Social 
Security benefits are likely to be relevant to the veteran's 
current claims for increased ratings.  Because the duty to 
assist clearly requires the VA to obtain and review Social 
Security disability records which may contain evidence 
relevant to a veteran's VA claims, these records must be 
located and associated with the claims file.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should obtain copies of all 
medical and other records pertaining to 
the veteran's claim for Social Security 
disability benefits and associate these 
records with the claim file.

Thereafter, the RO should readjudicate the veteran's claims 
for higher ratings for depressive, dissociative, 
undifferentiated somatoform and mood disorder, degenerative 
disc disease of the lumbothoracic spine, bilateral plantar 
fasciitis, lower right extremity shin splints, lower left 
extremity shin splints and residuals of a right index finger 
(major) laceration injury.  If the RO denies the benefits 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




